Title: To Thomas Jefferson from “An Observer”, 9 September 1804
From: Observer, An
To: Jefferson, Thomas


               
                  Respected Sir.
                  Phil’da. 9th. Sepr.
               
               The public interest and a regard for the credit of your administration has induced me to address you on the subject of the Office of Superintendent of Military Stores. I am not a friend to annonymous communications nor should I address you in such way, if the facts I state are not, or would not be found evident upon reflection and enquiry. It is not necessary to point out the responsibilities and duties (if properly executed) of this office. But I contend that no regard has hitherto been paid to either. for there has never been a settlement or investigation as to the issue and final application of the public Stores, I understand that returns are made to the Secty of War of the issues in the first instance to accountable officers but there the thing ends. The Storekeepers as one has succeed to an other have taken up the balance of Stores on hand without any inventory being actually taken, the Superintendent charging them with what ought to have been on hand on the presumption that all has been right, but it is his duty to know if all is right—
               A wrong idea is entertain’d by the Secretary, he thinks it must be a military character to fill the office. If the Secretary stood in need of advice in the execution of his duties then indeed such a chara’ter would be of use to him. But in the superintency of the safekeeping & distribution of the Stores, common abilities, integrity & knowledge of accounts are preferable to military knowledge without the other requisites. From the late appointment and from many of the present applicants the Public are obliged to consider this office as a mere sinicure as such it has been, but this is known to a few only and them your friends. But a republic should have no such places, nor as this one if faithfully executed. I trust therefore that you will as you always have when well advised of the merits of candidates appoint such as can give our enimies no cause of censure or triumph.
               
               As I write annonymously my candor cannot be doubted and ’though I have not the pleasure of a personal acqaintince, I cannot take leave of you without expressing the Heartfelt satisfaction I have experienced in consequence of your election to the Presidency; the epoch of the predominancy of republican principles.—Long may you preside; and in the course of events as all things must change from natural causes, may you retire with (as you now possess) the affections of a grateful people. Which is the wish of a Sincere friend—
               
                  An Observer.
               
            